United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
A.V. Conway, II, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1765
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 14, 2014 appellant, through her attorney, filed a timely appeal from the
February 28, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an $18,894.75 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.

1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted additional evidence after OWCP’s February 28, 2014 decision, including evidence regarding
her finances, but the Board cannot consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On June 12, 2012 appellant, then a 39-year-old temporary relief carrier, sustained a mild
concussion with brief loss of consciousness (mild traumatic brain injury) during a motor vehicle
accident at work. She stopped work on June 12, 2012 and received compensation for temporary
total disability on the periodic rolls.
In a February 28, 2013 document, Geta J. Gordon, a human resources specialist at the
employing establishment, indicated that appellant was a temporary intermittent employee and
that she earned $14,514.49 in gross earnings and worked 1,112.22 hours in the year prior to her
June 12, 2012 work injury. An accompanying chart regarding appellant’s work year prior to
June 12, 2012 supported that she earned $14,514.49 by working 1,112.22 hours at a rate of
$13.05 per hour.3 Additional worksheets show that, for the period November 17, 2012 to May 3,
2013, appellant was paid compensation based on a pay rate of $36.64 per hour rather than the
correct pay rate of $13.05 per hour. She received $25,593.63 in compensation for the period
November 17, 2012 to May 3, 2013 rather than the correct amount of $6,698.88.
In a June 14, 2013 notice, OWCP advised appellant of its preliminary determination that
she received an $18,894.75 overpayment of compensation for the period November 17, 2012 to
May 3, 2013 because she was paid at an improper pay rate. It also made a preliminary
determination that she was not at fault in the creation of the overpayment in that she would not
have been expected to understand the complicated process of the calculation of her pay rate.
OWCP advised appellant that she could submit evidence challenging the fact, amount, or finding
of fault and request waiver of the overpayment. It informed her that she could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of the overpayment. OWCP requested
that appellant complete and return an enclosed financial information questionnaire (Form
OWCP-20) within 30 days even if she was not requesting waiver of the overpayment.
In an accompanying memorandum, OWCP provided further explanation of how appellant
was paid compensation based on an improper pay rate for the period November 17, 2012 to
May 3, 2013. It noted that, as a temporary relief carrier, appellant did not have a set schedule
and was not guaranteed a set number of hours per week. OWCP stated:
“[E]ach consecutive period claimed during November 17, 2012 through May 3,
2013 represented nonintermittent periods of wage loss for straight disability
which should not be processed based on intermittent loss of hours, but as
nonintermittent calendar days of disability. However, [OWCP] processed
compensation based on reported intermittent hours lost and on workdays versus
calendar days.”
***
“During the one year prior to the date of injury, the claimant’s actual gross
earnings excluding overtime was $14,514.49 which divided by 52, equates to
$279.12. This is the claimant’s correct weekly pay rate for compensation
3

The chart shows that appellant worked throughout the year prior to her June 12, 2012 work injury.

2

purposes. During the one year prior, the claimant worked a total of 1,112.22
hours. 1,112.22 divided by 52 weeks in a year results in 21.39 average hours per
week during one year prior to date of injury.
“It should be noted by reviewing the figures that, although the claimant earned
$14,514.49 for a period of working more than 11 months, she received
compensation almost double that amount for a period of less than 6 months of
wage loss. When the compensation was processed based on hours lost, the
claimant erroneously received compensation as though she earned approximately
$37.64 per hour in contrast to $13.05 per hour.”
Appellant submitted a Form OWCP-20 which she completed on July 3, 2013. She
indicated that she had $0.00 in monthly income, $2,186.69 in monthly expenses and $10,000.00
in checking account assets from an income tax refund. Appellant claimed three minor children
as dependents. She requested waiver of the overpayment and indicated that she wished to have a
prerecoupment hearing with the Branch of Hearings and Review.
During a telephonic prerecoupment hearing held on November 27, 2013, counsel argued
that appellant could not repay the overpayment debt due to financial hardship. Appellant
testified that she was employed as a temporary rural carrier prior to her June 12, 2012 work
injury. She discussed her work schedule noting that she began to receive an increased number of
work hours per week beginning in late 2011. Appellant confirmed that her rate of pay was
$13.05 per hour. She claimed that she had spent all of the $10,000.00 in assets she had reported
in the Form OWCP-20 on her necessary living expenses and that she was overdrawn at her bank.
Despite reporting that she had no income on the Form OWCP-20, appellant stated that she
received wage-loss compensation from OWCP on the periodic rolls. She indicated that she had
three dependent children, but that they had no income and that she received no support payments
from their father. OWCP hearing representative informed appellant that in order to support her
alleged change in financial status she should complete a new Form OWCP-20 showing her
present monthly income, monthly expenses and assets. She was advised that she needed to
provide financial documentation to verify the accuracy of the figures reported on the Form
OWCP-20. Appellant was provided 30 days to submit the requested information and
documentation.4
In a February 28, 2014 decision, OWCP hearing representative determined that appellant
received an $18,894.75 overpayment of compensation for the period November 17, 2012 to
May 3, 2013 because she was paid at an improper pay rate during his period. He noted that the
employing establishment provided information showing that appellant earned $14,514.49 in
gross earnings and worked 1,112.22 hours in the year prior to her June 12, 2012 work injury.
Appellant averaged 21.39 work hours per week and was paid at a rate of $13.05 per hour. The
hearing representative noted that, because appellant worked the entire year prior to her June 12,
2012 work injury, her pay rate should have been calculated under section 8114(d)(1) of FECA.
Dividing appellant’s $14,514.49 in gross earnings in the year prior to June 12, 2012 by 52 weeks
yielded a pay rate of $279.12 per week. However, during the period November 17, 2012 through
May 3, 2013, she actually received compensation at a higher provisional weekly pay rate. The
4

The record does not support that appellant submitted additional financial information within the allotted period
after the November 27, 2013 prerecoupment hearing.

3

hearing representative noted that appellant was effectively paid compensation based on a pay
rate of $36.64 per hour rather than the correct pay rate of $13.05 per hour. Appellant received
$25,593.63 in compensation for the period November 17, 2012 to May 3, 2013 rather than the
correct amount of $6,698.88, thereby creating an $18,894.75 overpayment. The hearing
representative found that appellant was not at fault in creating the overpayment but that the
overpayment was not subject to waiver. He determined that appellant failed to establish that
recovery of the overpayment would defeat the purpose of FECA because she had not shown both
that she needs substantially all of her current income to meet ordinary and necessary living
expenses and that her assets do not exceed the allowable resource base. OWCP hearing
representative indicated that appellant did not meet the second prong of this test because her
$10,000.00 in assets, as reported on a July 3, 2013 Form OWCP-20, exceeded the allowable
resource base. Appellant’s resource base was $9,920.00 because she had three dependents and
she was allowed $8,000.00 in assets for herself and one dependent plus $960.00 for each of her
two other dependents.
Although appellant alleged at the prerecoupment hearing that she had spent the
$10,000.00 in assets, she did not present sufficient evidence to support this assertion. The
hearing representative also found that appellant had not established that recovery of the
overpayment would be against equity and good conscience as she failed to establish that she
would experience severe financial hardship in attempting to repay the debt or that she
relinquished a valuable right or changed her position for the worse in reliance on the payment
which created the overpayment
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”6
Section 8105(a) of FECA provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of his
monthly pay, which is known as his basic compensation for total disability.”7 Section 8101(4) of
FECA defines “monthly pay” for purposes of computing compensation benefits as follows:
“[T]he monthly pay at the time of injury, or the monthly pay at the time disability begins, or the
monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,

5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8105(a). Section 8110(b) of FECA provides that total disability compensation will equal three fourths of
an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).

4

whichever is greater....”8 OWCP’s regulations define “disability” as “the incapacity, because of
an employment injury, to earn the wages the employee was receiving at the time of injury.”9
With respect to the calculation of appellant’s pay rate for compensation purposes, FECA
provides for different methods of computation of average annual earnings depending on whether
the employee worked in the employment in which he or she was injured substantially for the entire
year immediately preceding the injury and would have been afforded employment for substantially
a whole year, except for the injury.10 Section 8114(d)(1) of FECA provides:
“Average annual earnings are determined as follows:
(1) If the employee worked in the employment in which he was
employed at the time of injury during substantially the whole year
immediately preceding the injury and the employment was in a
position for which an annual rate of pay -(A) was fixed, the average annual earnings are the
rate of pay; or
(B) was not fixed, the average annual earnings are the
product obtained by multiplying his daily wage for the
particular employment, or the average thereof if the daily
wage has fluctuated, by 300 if he was employed on the
basis of a 6-day workweek, 280 if employed on the basis of
a 5 1/2-day week, and 260 if employed on the basis of a 5day week….”11
ANALYSIS -- ISSUE 1
The Board finds that appellant received an $18,894.75 overpayment of compensation.
OWCP correctly determined that she was paid at an improper higher pay rate for the period
November 17, 2012 to May 3, 2013. In determining that appellant received an $18,894.75
overpayment, OWCP’s calculation of her proper amount of compensation for the period
November 17, 2012 to May 3, 2013 was in accordance with the documentation of earnings
provided by the employing establishment. It properly noted that because appellant worked the
entire year prior to her June 12, 2012 work injury, her pay rate should have been calculated
under section 8114(d)(1) of FECA.12 Dividing appellant’s $14,514.49 in gross earnings in the
8

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623,
626 (2002). The Board has held that, if an employee has one recurrence of disability which meets the requirements
of 8101(4), any subsequent recurrence would also meet such requirements and would entitle the employee to a new
recurrence pay rate. Carolyn E. Sellers, 50 ECAB 393 (1999).
9

20 C.F.R. § 10.5(f).

10

5 U.S.C. § 8114(d)(1), (2).

11

Id. at § 8114(d)(1).

12

See supra notes 7 through 11.

5

year prior to June 12, 2012 by 52 yielded a pay rate of $279.12 per week. However, during the
period November 17, 2012 through May 3, 2013, she actually received compensation at a higher
provisional weekly pay rate. OWCP hearing representative noted that appellant was effectively
paid compensation based on a pay rate of $36.64 per hour rather than the correct pay rate of
$13.05 per hour. Appellant has not provided evidence or argument disputing the $18,894.75
amount of overpayment.13 OWCP correctly determined that she received $25,593.63 in
compensation for the period November 17, 2012 to May 3, 2013 when she was only entitled to
receive $6,698.88. Therefore, it properly found that appellant received an $18,894.75
overpayment.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.14 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”15 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
or her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.16 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.17 To establish that a valuable right has been relinquished, it must be shown that the

13

It does not appear from the record that appellant has contested the amount of the overpayment as calculated by
OWCP.
14

See Robert Atchison, 41 ECAB 83, 87 (1989).

15

5 U.S.C. § 8129(b).

16

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet
current and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
Assets must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse
or dependent plus $960.00 for each additional dependent. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004); B.F., Docket No. 13-785 (issued
September 20, 2013).
17

20 C.F.R. § 10.437(a), (b).

6

right was in fact valuable, that it cannot be regained and that the action was based chiefly or
solely in reliance on the payments or on the notice of payment.18
ANALYSIS -- ISSUE 2
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown both that she needs substantially all of her current income to
meet ordinary and necessary living expenses and that her assets do not exceed the allowable
resource base. OWCP properly found that appellant did not meet the second prong of this test
because her $10,000.00 in assets, as reported on a July 3, 2013 Form OWCP-20, exceeded the
allowable resource base. Appellant’s resource base was $9,920.00 because she had three
dependents and she was allowed $8,000.00 in assets for herself and one dependent plus $960.00
for each of her two other dependents.19 Before OWCP and on appeal, she alleged that she had
spent the $10,000.00 in assets, but she did not present sufficient evidence to support this
assertion.20
Because appellant has not met the second prong of the two-prong test of whether
recovery of the overpayment would defeat the purpose of FECA, it is not necessary for OWCP to
consider the first prong of the test, i.e., whether appellant needs substantially all of her current
income to meet ordinary and necessary living expenses. Appellant also has not established that
recovery of the overpayment would be against equity and good conscience because she has not
shown that she would experience severe financial hardship in attempting to repay the debt or that
she relinquished a valuable right or changed her position for the worse in reliance on the
payment which created the overpayment.21
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, she has failed to show that
OWCP abused its discretion by refusing to waive the overpayment.
CONCLUSION
The Board finds that appellant received an $18,894.75 overpayment of compensation.
The Board further finds that OWCP did not abuse its discretion by refusing to waive recovery of
the overpayment.

18

Id. at § 10.437(b)(1).

19

See supra note 16.

20

Despite the assertion of counsel on appeal, the record does not support that appellant submitted additional
financial information within the allotted period after the November 27, 2013 prerecoupment hearing. Appellant
submitted additional evidence after OWCP’s February 28, 2014 decision, including evidence regarding her finances,
but the Board cannot consider such evidence for the first time on appeal. See supra note 2.
21

See 20 C.F.R. § 10.437; William J. Murphy, 41 ECAB 569, 571-72 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

